Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following Final office action is in response to applicant’s claim amendments/ REMARKS filed on 09/09/2022.
	Priority Date: Div.[#12/154,241]-[2008-05-21], 
	Claim Status: 
	Amended claim:1-5, 7-11, and 12-17
	Pending claims : 1-18
	 Note: 112 (f) 7 (b) are withdrawn for applicant’s amendments.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (Step-1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (Step-2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (Step-2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for transforming traditional email to virtual email application for sponsor advertisement.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim  recites the limitations of 
	Said… , responsive to instructions from said service computer system for 
	a) transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for… users to participate in online advertising, and configured to execute at least one of: 
	automatically providing functions  for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed via virtual mail module to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps; 
	automatically providing functions for said Virtual Mail application to automatically insert physical mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered physical mailing addresses from email address books associated with said email accounts via said module on said Virtual Mail application; 
	automatically providing functions via a sponsor advertising utility and said  module for said email accounts to solicit or request sponsorship incentives from entities and individuals for creating virtual mails and converting traditional emails into virtual mails, including acquiring e-stamps, e- stickers or said entire virtual mail package; 
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module  to automatically deposit sponsorship incentives in an Assets application of corresponding user accounts on said service computer system upon determining user accumulated scores of said email accounts meet minimum sponsorship requirements of said entities and upon receiving acceptance clicks from said user accounts, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts or web pages associated with said users for a pre-set timeframe; 	
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module to automatically present each virtual email associated with each email account in a virtual mail format that resembles a physical mail with an envelope view, letter view, or e- 533334386.1 4/18/2019card view and with embedded sponsor advertisements upon said Virtual Mail application receiving a click to create or open a virtual mail or to convert traditional emails into virtual mails from said email account; 
	automatically providing functions via said module for said email accounts to preview and save said virtual mails before sending them; 
	automatically providing functions for said Virtual Mail application to automatically send said each virtual mail into virtual mailbox accounts associated with recipients via said module on said service computer system upon receiving a click to send said virtual mail from said email account; 
	automatically providing functions for said Virtual Mail application to automatically present said email sent by said email account via said module in a virtual mail format that resembles a physical mail  with an envelope view, letter view, or e-card view and with embedded sponsor or open advertisements in said virtual mailbox accounts associated with said recipients; and 
	automatically providing functions for said user account to automatically factoring virtual mail activity data of said Virtual Mail application associated with said email account into user accumulated score calculation via a weighted computer algorithm to change user accumulated score associated with said user account; 
	said …, responsive to instructions from said computer system for b) improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities, and configured to execute at least one of: 
	automatically providing functions for email accounts associated with entities to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed, via virtual mail module to apply them to emails on said Virtual Mail application wherein said e-stamps are collector e-stamps and standard e-stamps; 	
	automatically providing functions for said Virtual Mail application to automatically insert physical mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered physical mailing addresses from email address books associated with said email accounts via said module on said Virtual Mail application; 
	automatically providing functions via a sponsor advertising utility and said module for said email accounts associated with said entities to insert sponsor advertisements for creating virtual mails or converting traditional emails into virtual mails; 
	automatically providing functions for said email accounts associated with said entities via said module and said sponsor advertising utility, to send out each email with at least one sponsor advertisement in a virtual mail format that resembles a physical mail to email accounts associated with recipients, wherein said entities include but not limited to businesses, charity 543334386.1 4/18/2019organizations, education and research institutions, government agencies, and other organizations; 
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module to automatically deposit sponsorship incentives in an Assets application of said email corresponding user accounts associated with recipients on said service computer system determining user accumulated scores of said user accounts meet minimum sponsorship requirements of said entities and user upon receiving acceptance clicks on said sponsor advertisements from said email accounts associated with said recipients, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts or web pages associated with said recipients for a pre-set timeframe; and 
automatically providing functions for automatically factoring virtual mail activity data of said email accounts associated with said recipients into user accumulated score calculation, via weighted computer algorithm, to change user accumulated scores associated with said recipients on said service computer system.

The claimed method/system/machine simply describes series of steps for transforming traditional email to virtual email application for sponsor advertisement. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are commercial interaction/online sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, user devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 7, and 13.  
Furthermore, the dependent claims 2-6, 8-12 and 16-18 do not resolve the issues raised in the independent claims. The dependent claims 2-6, 8-12 and 14-18 are directed towards using , editing, updating user’s address books; display said virtual mails in said inbox to cut associated e-stamps and e-stickers; and generating e-commerce using computers and different human languages.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-6, 8-12 and 14-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Colson et al (US 2005/0108402 A1) in view of Flake et al (US 2008/0103896 A1). 
	Ref claim 1, Colson a service computer system, including RAM memory configured to run application programs (para [0114]; via “API” calls are provided to an email system…), said system comprising: 
	at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit; at least one communication link connected to the Internet (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…); 
	said processing unit, responsive to instructions from said service computer system for 
	a) transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for [[Internet users to participate in online advertising]], and configured to execute at least one of: 
	automatically providing functions for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed, via a virtual mail module, to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…); 
	automatically providing functions for said Virtual Mail application to automatically insert physical mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered physical mailing addresses from email address books associated with said email accounts via said module on said Virtual Mail application; 
	automatically providing functions via a sponsor advertising utility and said module, for said email accounts to solicit or request sponsorship incentives from entities and individuals for creating virtual mails and converting traditional emails into virtual mails, including acquiring e-stamps, e- stickers or said entire virtual mail package; 
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module to automatically deposit sponsorship incentives in an Assets application of corresponding user accounts on said service computer system upon determining user accumulated scores of said user accounts meet minimum sponsorship requirements of said entities and upon receiving acceptance clicks from said user accounts, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts or web pages associated with said users for a pre-set timeframe; 	
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module to automatically present each virtual email associated with each email account in a virtual mail format that resembles a physical mail with an envelope view, letter view, or e- 533334386.1 4/18/2019card view and with embedded sponsor advertisements upon said Virtual Mail application receiving a click to create a virtual mail or to convert traditional emails into virtual mails from said email account;  
	automatically providing functions via said module, for said email accounts to preview and save said virtual mails before sending them; 
	automatically providing functions for said Virtual Mail application to automatically send said each virtual mail into virtual mailbox accounts associated with recipients via said module on said service computer system upon receiving a click to send said virtual mail from said email account; 
	automatically providing functions for said Virtual Mail application to automatically present said email sent by said email account via said module in a virtual mail format that resembles a physical mail with an envelope view, letter view, or e-card view and with embedded sponsor or open advertisements in said virtual mailbox accounts associated with said recipients; and 
	automatically providing functions for said user account automatically factoring virtual mail activity data of said Virtual Mail application associated with said email account into user accumulated score calculation, via a weighted computer algorithm,  to change user accumulated score associated with said user account; 
	said processing unit, responsive to instructions from said computer system for b) improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities, and configured to execute at least one of: 
	automatically providing functions for email accounts associated with entities to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed, via a virtual mail module, to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e- stamps and standard e-stamps (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied Virtual Mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…);	
	automatically providing functions for said Virtual Mail application to automatically insert physical mailing addresses on selected e-envelope, e-card, or address e-stickers by pulling pre-entered physical mailing addresses from email address books associated with said email accounts, via  said module on said Virtual Mail application; 
	automatically providing functions via a sponsor advertising utility and said module for said email accounts associated with said entities to insert sponsor advertisements for creating virtual mails or converting traditional emails into virtual mails; 
	automatically providing functions for said email accounts associated with said entities, via said module and said sponsor advertising utility, to send out each email with at least one sponsor advertisement in a virtual mail format that resembles a physical mail to email accounts associated with recipients, wherein said entities include but not limited to businesses, charity 543334386.1 4/18/2019organizations, education and research institutions, government agencies, and other organizations; 
	automatically providing functions for said Virtual Mail application to communicate with said sponsor advertising utility via said module to automatically deposit sponsorship incentives in an Assets application of corresponding user accounts associated with recipients on said service computer system upon determining user accumulated scores of said user accounts meet minimum sponsorship requirements of said entities and upon receiving acceptance clicks on said sponsor advertisements from said email accounts associated with said recipients, wherein sponsor advertisements associated with said entities are automatically inserted into virtual mails of said email accounts or web pages associated with said recipients for a pre-set timeframe ; and 
	automatically providing functions for said recipient accounts to automatically factoring virtual mail activity data of said email accounts associated with said recipients into user accumulated score calculation, via weighted computer algorithm to change user accumulated scores associated with said recipients on said service computer system.  
	Colson does not explicitly disclose the step of Internet users to participate in online advertising.
	However, Flake being in the same field of invention discloses the step of Internet users to participate in online advertising (para [0057]; via online advertising environment Fig. 2-distributed architecture 200/group of publishers[sponsors] …[0069]; via …any online store that collects user data/information aggregated  from web email providers[sponsors] to form more user decryptions… )
	Therefore, it would have been obvious to one of ordinary skill in the art  the filing date of the claimed invention was made to modify the features mentioned by Colson to include the disclosures as taught by Flake to facilitate e-commerce advertisement from sponsored web email providers for marketing.

	Ref claim 2, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	automatically providing functions for said accounts associated with said users to edit physical mailing addresses on selected e- envelopes, e-cards, or address e-stickers and to automatically update said user's address books via said module (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…); 
	automatically providing functions for said accounts associated with said users to edit the contents inside said virtual envelopes and letter templates before sending said virtual mails via said module; 
	automatically providing functions for said accounts associated with said users to send said virtual mails to accounts associated with recipients and to request recipients to send back associated e-stamps and e-stickers of said virtual mails via said module; and 
	automatically providing functions for said accounts associated with said users to automatically insert special marks into e-stamps and e-stickers to differentiate used and unused ones via said module, wherein said used e-stamps and e-stickers are those going through delivery process of virtual mails to reach mailbox accounts associated with recipients, and wherein said unused e-stamps and e-sticker are those acquired by said accounts associated with said users but have not been attached to virtual emails to be sent.  
	Ref claim 3, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	automatically providing functions for said accounts associated with said users to virtually cut received e-stamps and e-stickers via said module, wherein said e-stamps and e-stickers are automatically sent to respective folders associated with said users under Assets application of said users by pre-configured or default sorting order(s) upon said accounts associated with said users activating said 553334386.1 4/18/2019cutting function, and wherein said pre-configured or default sorting order(s) is changeable by said accounts associated with said users (para [0048]; via a new Globally Unique Identifier “GUID” …[0147]; via typical email software application program [implied virtual mail application]…[0152-155], fig. 7; via e-mail system…receiving a unique Self-GUID  for each message …using the history database and propose TO,CC, and BC lists…);
	automatically providing functions for said account associated with said users via said module to display the back view of an envelope, e- stamp, e-sticker, or e-card and enlarged images of said envelope, e-stamp, e-sticker, or e- card, wherein said back view includes design and attribute information; and 
	automatically providing functions for said account associated with said users via said module to reply, forward or delete said virtual mails and to print selected envelopes, letters, or e-cards one at a time or multiple at the same time.  
	Ref claim 4, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	automatically providing functions for said Virtual Mail to automatically display said virtual mail in traditional email inbox view format, wherein additional columns related to e-stamp and e-sticker, status and the like are displayed via said module (para [008-9];via email client devices, in Fig. 2…a device 21, such as a PC, PDA, PCS phone is interconnected to a computer network such as Internet, Intranet…linked by “SMTP”, “PPP”…user interface devises such as display [implied display virtual mail in traditional email box]…); and 
	automatically providing functions for an account associated with an user to select multiple virtual mails in said inbox to cut associated e-stamps and e-stickers at one time, wherein said e-stamps and e-stickers are automatically sent to Assets application associated with said user via said module on said service computer system.  
	Ref claim 5, Colson discloses  the service computer system of claim 1, wherein said Virtual Mail application further comprising at least one of: 
	automatically providing functions for said accounts associated with said entities to send out virtual mails with e-stamps and e-stickers to mailbox accounts associated with recipients via said module, wherein said virtual email letters and envelopes may contain said entities' logos, said e-stamps including collector e-stamps and standard e-stamps, and said e-stickers include any design of digital stickers, digital address stickers, e-savers, sponsor advertisements, and the like (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…); 
	automatically providing functions for said accounts associated with said recipients to virtually cut said e-stamps and e- stickers only after opening said virtual mails via said module; and 
	automatically providing functions for said accounts associated with said recipients to print said virtual mails sent from said entities via said module, wherein said e-stamps, e-stickers can be printed separately or with said virtual mail letters and envelopes.  
	Ref claim 6, Colson discloses  the service computer system of claim 1, wherein said system is a new generation online e-commerce and networking system using different computer and human languages, and is 563334386.1 4/18/2019presented on any electronic display devices, including a personal computer, laptop, portable device, and the like (para [0043-45]; via systems such as email servers… Simple Mail Transfer Protocol “SMTP” email message systems…personal computers interconnected to the internet, message time stamps…).

	Claim 7 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claims 8 and 14 are rejected as per the reasons set forth in claim 2
	Claims 9 and 15 are rejected as per the reasons set forth in claim 3
	Claims 10 and 16 are rejected as per the reasons set forth in claim 4
	Claims 11 and 17 are rejected as per the reasons set forth in claim 5
	Claims 12 and 18 are rejected as per the reasons set forth in claim 6
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Response to arguments

  Applicant's arguments filed on 9/09/2022 have been fully considered and they are deemed to be non-persuasive:
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 
In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance [2019-PEG].

REMARKS:  

I. 35 U.S.C. 112(f) and 112(b) rejections: [Withdrawn]

II.  Rejections under 35 USC § 101:

A. Step 2A, Prong 1: Applicant argued [Remarks pages 28-30/53] that, “…, … Therefore, Examiner's rejection under commercial or legal interactions and organizing human activity is not convincing at all and not in alignment with the 2019 PEG and the revised guidance.”

In response; Examiner disagrees:
Under Step (2A) Prong 1: A method of providing a Virtual Mail application to Internet users, transforming and improving a traditional list-view email application into Virtual Mail application with better online advertisement graphical presentation effect is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal behavior or relationships or interactions between people including, and following rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: 
(transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for Internet users to participate in online advertising;
automatically providing functions for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed, via a virtual mail module, to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps; and
improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities).
 As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). 

B. Step 2A, Prong 2: Applicant argued [Remarks pages 31-33/53] that, “…,…,Therefore, Applicant respectfully submits that Examiner did not provide required analysis to support his viewpoint that the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even though the present invention is not directed to an abstract idea, all the steps of the independent claims present a clear transformation process to integrate and implement non- abstract ideas. …,…”

In response; Examiner disagrees:

	Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of:
transforming a traditional list-view email application into a Virtual Mail application with better online advertisement graphical presentation effect for Internet users to participate in online advertising;
automatically providing functions for email accounts associated with users to choose virtual mail packages, comprising virtual letter templates, envelope templates, e-stamps, e-stickers, or e-cards, and the like that are pre-programmed, via a virtual mail module, to apply them to emails on said Virtual Mail application, wherein said e-stamps are collector e-stamps and standard e-stamps;…; and
improving online advertising results for advertising entities through integration of sponsorship into said Virtual Mail application by said advertising entities,…,
do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “transforming a traditional list-view email application …; automatically providing functions for email accounts associated with users…; improving online advertising results for advertising entities…;…”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0100-105]: server/processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.  
                                                                 

C. Step 2B: Applicant argued [Remarks pages 33-35/53] that, “…Applicant respectfully disagrees and requests Examiner to review Applicant’s detailed analysis in II 2 above. … claim 1 qualify as “significantly more”.

In response; Examiner disagrees:

Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., Online service server/processor, devices,  instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 


III. Rejections-35 U.S.C. § 10

     Applicant argued [Remarks pages 35-47/53] that, “…Applicant respectfully disagrees and submits that Colson …and Flake’s invention… both have nothing to do with the present invention’s improvements to a traditional email system…”

In response; Examiner disagrees with applicant’s assertions:

However, Colson, in view of Flakes, discloses  the limitations as noted above with 103 rejections[obviously].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tsai et al (US 2004/0196858 A1) discloses International Network system Facilitating Message Exchange between Wireless Networks.
MCGINNIS(WO 2020102349 A1) discloses Method , System and Apparatus for EMAIL to Persistent Messaging  and /or TEXT to Persistent Messaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698